*                                        PD-0825-15                                                  PD-0825-15
                                                                                 COURT OF CRIMINAL APPEALS
             FILED IN                                                                            AUSTIN, TEXAS
    COURT OF CRIMINALAPPEALS                                                     Transmitted 7/6/2015 12:35:54 PM
                                                                                    Accepted 7/7/2015 3:20:41 PM
                                                                                                  ABEL ACOSTA
            July 7, 2015                 NO.
                                                                                                          CLERK


       ABELACOSTA, CLERK                         IN THE
                                         RT OF CRIMINAL APPEALS
                                                OF TEXAS




                                      ANTHONY CARL CRAVER
                                                Petitioner


                                                    v.




                                         THE STATE OF TEXAS
                                               Respondent



                                 Petition is in Cause No. 1272901D from
                      Criminal District Court No. Two of Tarrant County, Texas,
                                  and Cause No. 02-14-00076-CR in the
                             Court of Appeals for the Second District of Texas


         MOTION TO FILE ENLARGED PETITION FOR DISCRETIONARY REVIEW




         TO THE HONORABLE COURT OF CRIMINAL APPEALS:


         COMES NOW, Anthony Carl Craver ("Petitioner"), who files his Motion to File

         Enlarged Petition for Discretionary Review pursuant to Rule 9.4(i)(4) of the Texas

         Rules of Appellate Procedure, and in support would respectfully show unto this

         honorable Court the following:




         Craver v. State -
         Motion to File Enlarged Petition for Discretionary Review                     Page 1 of 3
      Petitioner has submitted concurrent with this Motion his Petition for


Discretionary Review. Exclusive of the pages containing the caption, identity of

parties and counsel, statement regarding oral argument, table of contents, index of

authorities, statement of the case, statement of issues presented, statement of

jurisdiction, statement of procedural history, signature, proof of service, certification,

certificate of compliance, and appendix, the Petition contains 5621 words, or 1,121

words over the page limit set forth in Rule 9.4(i)(2)(E) of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 9.4(i)(2)(E).

       The additional 1,121 words are necessary and should be allowed by this Court

for the following reasons:

       1) the complexity of the legal and factual issues raised by the circumstances

of this case; and


       2) were counsel required to omit 1,121 words of argument and analysis from

the instant Petition, the effectiveness of his representation might be severely

impacted and would interfere with the orderly administration of justice.

       PREMISES CONSIDERED, Petitioner Anthony Carl Craver prays that this

Court grant this Motion in all respects, and allows him to file his Enlarged Petition

submitted concurrently with this Motion. Petitioner prays for any further relief to


Craver v. State -
Motion to File Enlarged Petitionfor Discretionary Review                       Page 2 of 3
which he may be justly entitled.

                                       Respectfully submitted,

                                        /s/Abe Factor
                                       Abe Factor
                                       TBN: 06768500
                                       Factor, Campbell & Collins
                                       Attorneys at Law
                                       5719 Airport Freeway
                                       Fort Worth, Texas 76117
                                       Phone: (817) 222-3333
                                       Fax: (817) 222-3330
                                       Email: lawfactor@yahoo.com
                                       Attorneys for Petitioner
                                       Anthony Carl Craver

                           CERTIFICATE OF SERVICE


      I hereby certify that a true and correct copy of the foregoing instrument has
been furnished to counsel for the State's Prosecuting Attorney and the Tarrant
County DistrictAttorney by a manner compliantwith the Texas Rules of Appellate
Procedure, on this 6th day of Tuly_, 2015.

                                        /s/Abe Factor
                                       Abe Factor




Craver v. State -
Motion to File Enlarged Petition for Discretionary Review               Page 3 of 3